Title: To George Washington from Burwell Bassett, 27 January 1776
From: Bassett, Burwell
To: Washington, George



Dear Sir
Eltham 27 Janry 1776

Your favour of the 26 of Decr is just come to hand, it gave us great pleasure to hear that Mrs Washington got safe to the Camp & in good health as we ware afraid from the advance season of the year that she would meet with great difficultys on her Journey I waited on Mr Evevard last month enterd the petitions & paid the proper fees for your Ohio Land & shall continue to take every step necessary for securing it for you, Lord Dunmore is a[t] last stopt in his carreer the particulars of which you must have seen in the papers he is still confind on board his ship whare he suffers much for fresh provision and other necessarys I am just released from the Convention which set seven weaks they have agreed to raise six new Regiments & a

Battallion of five hundred men for the Eastern shoore I have inclos’d you a list of the Officers.
Let Mr Custis know that I shall write to him by the next post tho he does not deserve it as he has been so long at Cambridge & never let me hear from him: Mrs Bassett is writing to her Sister & will give her all the news that is stiring with us to which I must refer you.
The family at Eltham join me in Love for Mrs Washington Self Jack & his Lady I am Dr Sr Yr Affnate Friend & Obt Servt

Burl Bassett

